Citation Nr: 0825482	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  94-20 331	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include bipolar disorder.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1972 and from February to June 1975, with periods of active 
duty and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2002 the Board issued a decision wherein it 
determined that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder to include a bipolar 
disorder, and then denied entitlement to service connection 
for a chronic acquired psychiatric disorder to include a 
bipolar disorder, on a de novo basis.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2003 order, the Court granted the parties' Joint 
Motion to vacate and remand the Board's July 2002, decision.  
Pursuant to the actions requested in the Joint Motion, the 
issue was remanded to the Board for additional development 
and readjudication consistent with the directives contained 
therein.  The case was then remanded by the Board in June 
2004 for additional development and readjudication.  

In December 2005, the Board again denied service connection 
for an acquired psychiatric disorder to include bipolar 
disorder, and the veteran appealed the Board's decision to 
the Court.  In an August 2007 order, the Court granted the 
litigative parties' Joint Motion to vacate and remand the 
Board's December 2005 decision.  Pursuant to the actions 
requested in the Joint Motion, the issue was remanded to the 
Board for development and readjudication consistent with the 
directives contained therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

Following a review of the veteran's claims file in light of 
the remand from the Court, the Board finds that all 
development requested in our June 2004 remand has not been 
performed.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), 
the Court held that the Board erred when it considered a 
claim in which the RO had not conformed to the dictates of an 
earlier Board remand.

Although the service treatment records (STRs) do not 
specifically make reference to a psychiatric disability, on 
her enlistment evaluation in July 1969 the veteran noted 
difficulties with nervous trouble, depression or excessive 
worry, and frequent or terrifying nightmares.  The examining 
physician commented that the veteran had experienced frequent 
headaches and dizzy spells in 1965 and 1966 from nervousness 
caused by her home situation.  It was noted that all of her 
nervous trouble occurred because of problems with an 
alcoholic father.  Her psychiatric evaluation was normal.  
These records also show that in October 1970, the veteran was 
absent without leave (AWOL) from service and had sought help 
from her stepsister in Medford, Oregon.  At the time, she 
showed symptoms of acute anxiety and agitated depression, 
apparently from the recent death of her grandmother.  

Subsequent records show that, in January 1971, the veteran 
was seen for gastrointestinal complaints and a psychiatric 
consult, but the reason for such a consultation was not 
entered.  In September 1971, Valium was given and there was 
an entry of "globus hystericus."  Compazine was prescribed.  
In her March 1972 discharge evaluation, the veteran 
specifically denied frequent trouble sleeping, depression or 
excessive worry, or loss of memory or amnesia.  The veteran's 
clinical psychiatric evaluation was normal.  Although a 
history of nervous trouble was reported, the examiner stated 
that this was of a minor nature, existed prior to service, 
and was not an indication of a major past or present disease.  

Following service, the veteran served in the Army National 
Guard of Texas.  In a reenlistment evaluation in early August 
1974 she specifically denied frequent trouble sleeping, 
depression, excessive worry, or nervous trouble of any sort.  
Psychiatric evaluation at that time was normal.  During a VA 
hospitalization in late August 1974 for right lower quadrant 
pain, the veteran was diagnosed with a personality disorder.  
In November 1974, she was evaluated for nervous anxiety 
associated with right lower quadrant pain.  The veteran 
served on a brief period of active service from February 1975 
to June 1975 to complete a 15-week still photograph course.  
She completed this course in June 1975.

The Board, in its 2004 Remand, asked the RO to schedule the 
veteran for a VA examination.  Specifically, the VA examiner 
conducting this evaluation was to review the claims file and 
determine whether the veteran had a pre-existing psychiatric 
disorder that was aggravated during service.  Pursuant to the 
Board's request, the veteran underwent a VA examination in 
May 2005.  Unfortunately, the VA examination report is 
inadequate for adjudication purposes because it does not 
appear that the examiner reviewed the veteran's entire in-
service medical history, as documented in the claims folder.  
Hence the VA examination report was not fully responsive to 
the remand order.  

In this case, the proffered medical opinion essentially 
concluded that STRs were negative for any psychiatric 
diagnosis or treatment, but the examiner did not mention, 
among others, medical records from County Family and Child 
Guidance Clinic, Medford, Oregon dated in October 1970.  At 
that time, a psychiatrist had reported that the veteran had 
received treatment prior to her active service, between 
October 1968 and January 1969.  It was indicated that her 
recent poor adjustment to the military was directly related 
to her not being allowed to have an extended leave while 
attending her grandmother's funeral and being forced to 
return to her hospital assignment prematurely.  The clinical 
psychiatrist indicated that the veteran's frustrations and 
emotional conflicts would seriously affect her performance 
and preclude an effective military adjustment.  No definite 
symptoms of early schizophrenia were found, but emotional and 
social withdrawal, constant fear, a feeling of fear and 
discontent, and other psychological problems were a possible 
indication of a more severe psychiatric problem.  A 
borderline personality disorder was suggested.  


Given the failure of the VA examiner to fully address the 
evidence as documented in the veteran's STRs, a remand is 
unavoidable in this instance in view of the Court's vacating 
our decision and remanding for this action.  The Board 
recognizes that the case was previously remanded and regrets 
any further delay; however, it must be noted that the Court 
in a number of cases has determined that where the record 
before the Board is inadequate, a remand is mandatory rather 
than permissive.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); Sanders v. Derwinski, 1 Vet. App. 88 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any medical 
records, not already in the claims file, 
pertaining to post-service treatment or 
evaluation of her claimed psychiatric 
disorder, or to provide the identifying 
information and any necessary authorization 
to enable the AMC/RO to obtain such 
evidence on her behalf.  Document any 
attempts to obtain such records.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the veteran, so 
inform the veteran and request that she 
obtain and submit it.

2.  The veteran should also undergo an 
appropriate VA examination to determine the 
nature, extent, and etiology of any current 
psychiatric disorder, to include bipolar 
disorder.  The claims folder must be made 
available to the examine for review of the 
case, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
A notation to the effect that this record 
review took place should be included in the 
report.  All indicated tests and studies 
are to be performed, and the physician 
should review the results of any testing 
prior to completing the report.  All 
findings should be reported in detail.  
Complete diagnoses should be provided.  

a.  The physician should discuss the 
nature and extent of any present 
psychiatric disorder, and provide an 
opinion addressing whether it is at least 
as likely as not (i.e., to at least a 
50/50 degree of probability) that the 
veteran had a psychiatric disorder prior 
to service (considering the references to 
symptomatology before her enlistment) 
and, if she did, whether it nevertheless 
was aggravated, i.e., made permanently 
worse, during her military service beyond 
its natural progression, or whether such 
pre-service disability and/or aggravation 
is unlikely (i.e., a probability of less 
than 50 percent).

b.  If there was no pre-service 
psychiatric disorder, provide an opinion 
addressing whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that any present 
psychiatric disorder is traceable to any 
incidents, symptoms, or treatment the 
veteran experienced or manifested during 
service, or is in any other way causally 
related to the veteran's active service, 
or whether such a causal relationship is 
unlikely (i.e., a probability of less 
than 50 percent).  If the veteran's 
current psychiatric disorder cannot be 
regarded as having had its onset during 
her first period of active service from 
August 1969 to April 1972, the examiner 
should specifically indicate so.

c.  Any opinion provided should include 
discussion of specific evidence of 
record, including the May 2005 VA medical 
opinion.  The physician must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the physician should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.



d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

3.  After completing the requested action, and 
any additional notification and/or development 
deemed warranted, readjudicate the claim by 
evaluating all evidence obtained after the 
last statement or supplemental statement of 
the case (SSOC) was issued.  If the benefit 
sought on appeal remains denied, furnish the 
veteran and her representative an appropriate 
SSOC containing notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, including VCAA and any 
other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


